Citation Nr: 1509213	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the big toe, left foot.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to March 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law Judge at an April 2011 videoconference hearing.  A copy of the transcript is associated with the claims file.

These matters were previously remanded by the Board in January 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's residuals of a fracture of the big toe, left foot are the result of active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, residuals of a fracture of the big toe, left foot were incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

At the Veteran's May 2014 VA examination he was diagnosed with a healed fracture of the left big toe.  The Veteran contends that the condition began at Fort Leonard Wood, Missouri.  March 1974 service treatment records document an injury to the left great toe, listing it as a possible fracture.  As a result, Shedden elements (1) and (2) are satisfied.

With respect to the "nexus" requirement, the Veteran's May 2014 VA examiner filled out a Disability Benefits Questionnaire (DBQ) subsequent to physical examination of the Veteran.  On the DBQ form the examiner checked the box stating that "[t]he claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  However, in the rationale explaining this conclusion the examiner provided the following:

It is at least as likely as not that the [V]eteran's left big toe fracture is related to service because the 3/74 service treatment record documents injury and possible fracture.  Although it was not formally diagnosed as a fracture at the time, the documented injury/trauma and symptoms are consistent with a fractured left great toe.

Upon review of the rationale provided by the examiner, the Board finds that the examination report's internal conflict suggests that the examiner inadvertently checked the box stating that the Veteran's left big toe condition was less likely than not related to service.  Rather, it seems clear that the examiner ultimately concluded that the Veteran's left big toe condition was at least as likely as not related to the documented in-service injury.  

When the VA examiner's medical opinion is viewed in light of the lay statements provided by the Veteran, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for residuals of a fracture of the big toe, left foot is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for residuals of a fracture of the big toe, left foot is granted.




REMAND

After having carefully considered the matter, the Board has determined that the Veteran's service connection claim for a low back disability must be remanded for a clarifying medical opinion.  

In the Board's January 2014 Remand, it instructed the examiner to provide an opinion as to the etiology of any currently diagnosed low back disability.  In doing so, the examiner was instructed to discuss the Veteran's documented medical history and lay statements.  In reaching the requested opinion, the examiner was asked to determine whether the Veteran's low back disability clearly and unmistakably preexisted his entrance into service, and if so, whether any such preexisting low back disability clearly and unmistakably did not increase in severity in service.  

At the Veteran's May 2014 VA examination, he was diagnosed with degenerative joint disease of the lower back and associated lumbar radiculopathy.  The examiner concluded that the Veteran's low back condition clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression.  The examiner cited the notation of preexisting low back pain on the Veteran's November 1973 enlistment examination and the lack of any documented trauma, injury, or event in treatment records.

The Board finds that Remand for a clarifying opinion is necessary as the examiner did not specifically address the Veteran's contentions that military doctors took his statements regarding a preexisting back disability "out of context."  Essentially, the Veteran has contended, specifically at his April 2011 hearing, that the back pain he had as a 14 and 15 year old was not the same type of pain that he experienced after an in-service injury in which he slipped and fell on a rock.  

Also of note is a recently submitted October 2014 buddy statement, in which a fellow serviceman attests to seeing the Veteran slip and fall, landing on his back.  The serviceman remembers that the Veteran's performance was hindered by the incident.
Additionally, the Board notes that the examiner stated that there was no documented trauma, injury, or event in service treatment records.  However, service treatment records do in fact document multiple instances of low back pain.  As such, the examiner should address why these instances of back pain and the subsequent treatment are not indicative of a permanent worsening of any preexisting condition and how they may or may not be related to the Veteran's currently diagnosed low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2014 VA examiner. If that examiner is not available, return it to another examiner of appropriate knowledge and expertise.  The examiner may determine whether a new examination is necessary, or if a clarifying opinion after a thorough review of the record will be sufficient.  If the examiner determines that a new examination is required, such should be scheduled.

The claims file (i.e., access to the electronic record) and a copy of this Remand must be provided to the examiner.  The examiner should identify all currently present disability of the Veteran's low back and provide a clarifying opinion as to the etiology of any such disability.  In doing so the examiner should discuss all relevant medical and lay evidence, to include the assertions of the Veteran that his noted preexisting back injury was a "different kind of pain" than what he experienced in service and the statement provided by the Veteran's fellow serviceman.

Based on a review of the record, the examiner should:

(a) Provide an opinion as to: (i) whether a low back disability clearly and unmistakably preexisted the Veteran's entrance into service; if so, (ii) whether any such preexisting low back disability clearly and unmistakably did not increase in severity in service.  An increase in severity is that which is beyond the natural progression of the condition (representing a permanent worsening of such disorder.)

In reaching an opinion, the examiner should address the Veteran's relevant lay assertions, including his assertion regarding the report of a preexisting back injury upon entrance into service, and his assertion of a "different kind of pain" resulting from service.  In addition, the examiner should note the October 2014 statement from the Veteran's fellow serviceman. 

(b) If it is found that the Veteran did not have a preexisting back condition, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's low back condition is causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


